DETAILED ACTION
Claims 1-2 and 4 were rejected in the Office Action mailed 7/25/2022.
Applicants filed an RCE and amended claim 1 on 10/21/2022.
Claims 1-2 and 4-20 are pending.
Claims 1-2 and 4 are currently rejected and claims 5-20 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., A thermo-mechanical treatment to improve the superelastic performances of biomedical Ti-26Nb and Ti-20Nb-6Zr (at.%) alloys, Journal of the mechanical behavior of biomedical materials, volume 4 (2011) 1864-1872 (hereinafter “Sun”).

Regarding claims 1, 2, and 4, Sun teaches examining the microstructures and properties of a Ti-26Nb and Ti-20Nb-6Zr (at.%) alloys which are metastable β type titanium alloys (Sun, pg. 1864 “Introduction” and pg. 1865 “Experimental setup”). The amount of the alloying elements in the titanium alloys of Sun are 40.5 wt.% Nb in Ti-26Nb alloy and 31.4 wt.% Nb and 9.25 wt.% Zr in the Ti-20Nb-6Zr alloy, which fall within the claimed ranges of the present invention (see calculations below).
                
                    w
                    t
                    .
                    %
                     
                    N
                    b
                    =
                    
                        
                            26
                            *
                            92.91
                        
                        
                            
                                
                                    26
                                    *
                                    92.91
                                
                            
                            +
                            (
                            74
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    40.5
                     
                    w
                    t
                    .
                    %
                
            
                
                    w
                    t
                    .
                    %
                     
                    N
                    b
                    =
                    
                        
                            20
                            *
                            92.91
                        
                        
                            
                                
                                    20
                                    *
                                    92.91
                                
                            
                            +
                            
                                
                                    6
                                    *
                                    91.22
                                
                            
                            +
                            (
                            74
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    31.4
                     
                    w
                    t
                    .
                    %
                
            
                
                    w
                    t
                    .
                    %
                     
                    Z
                    r
                    =
                    
                        
                            6
                            *
                            91.22
                        
                        
                            
                                
                                    20
                                    *
                                    92.91
                                
                            
                            +
                            
                                
                                    6
                                    *
                                    91.22
                                
                            
                            +
                            (
                            74
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    9.25
                     
                    w
                    t
                    .
                    %
                
            

Moreover, Sun teaches that TEM investigation reveals that the two systems display nanoscale microstructure after the flash treatment, where a fine plate-shaped α phase precipitates of hundreds of nanometers in length is observed while a nano-sized ω phase precipitates are distributed uniformly in the β matrix, i.e., austenite phase (Sun, pg. 1867, Column 2, first paragraph). Sun also notes that from the TEM images, the volume fraction of both ω and α phases may be higher in the Ti-20Nb-6Zr alloy than in the Ti-26Nb alloy and that the range of the martensitic α phase is 2.5% in the Ti-20Nb-6Zr alloy (Sun, pg. 1867, Column 2, first paragraph and pg. 1868, Column 2). Sun further teaches that for the Ti-20Nb-6Zr alloy, the β grains appear uniformly sized in equiaxed shaped and have an average size of 1-2µm (Sun, pg. 1867, Column 2, first paragraph).
The metastable Ti-26Nb and Ti-20Nb-6Zr alloys of Sun corresponds to a metastable β titanium alloy comprising as a percentage by weight, between 24 and 45% niobium, between 0 and 20% zirconium, between 0 and 10% tantalum and/or between 0 and 1.5% silicon and/or less than 2% oxygen of claim 1. The α and ω phases present in a β matrix of Sun corresponds to the alloy having a crystallographic structure comprising: a mixture of austenitic phase and alpha phase of claim 1 and wherein the alpha phase and the omega phase are present in the form of precipitates within a matrix constituted by austenitic grains of claim 2. 
The range of α phase is 2.5% in the Ti-20Nb-6Zr alloy of Sun corresponds to said alloy alpha phase has a volumetric concentration comprised between 1 and 40% of claim 1. Given that the amount of ω phase of Sun is both present in the alloys and less than the amount of the α phase, the volumetric concentration would be less than 2.5% and therefore fall within the range of claim 1, i.e., the presence of omega-phase precipitates the volumetric concentration of which is less than 10%. The size of the β grains overlaps with the range of claim 1 of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Given that Sun teaches the α phase precipitates are hundreds of nanometers in length and the ω phase precipitates are nano-sized, the sizes would overlap with the ranges of claim 4 of the present invention, i.e., an alpha-phase precipitates size is less than 500 nm and an omega-phase precipitates size is less than 100 nm.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Response to Arguments
Regarding the argument that Moffat teaches that ω and α precipitates are not present at the same time in the titanium alloy and the experimental results filed with the declaration on 10/21/2022, the Examiner finds this persuasive, however, a new set of rejections have been applied as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738